         Case 3:13-cv-00297-JAM Document 516 Filed 12/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

BRUCE KIRBY, INC. ET AL                           :
                                                  :   CASE NO. 3:13-CV-00297 (JAM)
                       Plaintiff,                 :
                                                  :
V.                                                :
                                                  :
LASERPERFORMANCE (EUROPE)                         :
LIMITED, ET AL.                                   :
                                                  :
                       Defendants.                :   DECEMBER 6, 2019

         STIPULATION OF FED. R. CIV. P. 41 DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and 41(c), counterclaim-

plaintiffs LaserPerformance (Europe) Limited and Quarter Moon, Inc. hereby dismiss all claims

against the counterclaim-defendants Bruce Kirby, Bruce Kirby, Inc. and Global Sailing Limited

with prejudice. Counterclaim-plaintiffs are to bear their own costs and attorneys’ fees with respect

to the dismissed claims. Counterclaim-defendants Bruce Kirby and Bruce Kirby, Inc. reserve the

right to seek an award of their attorneys’ fees and costs with respect to the dismissed claims.

                                                COUNTERCLAIM PLAINTIFFS,
                                                LASERPERFORMANCE (EUROPE) LIMITED,
                                                QUARTER MOON, INCORPORATED,



                                          By:       /s/Douglas S. Skalka
                                                Douglas S. Skalka. (ct00616)
                                                Peter T. Fay (ct08122)
                                                Nancy B. Kinsella (ct12109)
                                                NEUBERT, PEPE & MONTEITH, P.C.
                                                195 Church Street, 13th Floor
                                                New Haven, CT 06510
                                                Tel. (203) 821-2000
                                                Fax (203)821-2008
                                                dskalka@npmlaw.com
                                                pfay@npmlaw.com
                                                nkinsella@npmlaw.com
Case 3:13-cv-00297-JAM Document 516 Filed 12/06/19 Page 2 of 3




                               COUNTERCLAIM DEFENDANTS,
                               BRUCE KIRBY, INC. and BRUCE KIRBY



                         By:        /s/Benjamin N. Luehrs
                               Wesley W. Whitmyer, Jr. (ct03509)
                               Benjamin N. Luehrs (phv08980)
                               Walter B. Welsh (ct27210)
                               Whitmyer IP Group LLC
                               600 Summer Street
                               Stamford, Ct 06901
                               Tel. 203-703-0800
                               Fax: 203-703-0801
                               litigation@whipgroup.com
                               bluehrs@whipgroup.com
                               wwelsh@whipgroup.com


                               GLOBAL SAILING LIMITED



                         By:       /s/Joseph Romagnano
                               James Kevin Grogan (ct00331)
                               Kevin H. Vanderleeden, Esq.(phv06422)
                               Jeffrey E. Schiller
                               Joseph Romagnano
                               Grogan, Tuccillo & Vanderleeden, LLP - MA
                               1350 Main Street, Suite 508
                               Springfield, MA 01103
                               Tel. 413-736-5401
                               Fax 413-733-4543
                               grogan@gtv-ip.com
                               vanderleeden@gtv-ip.com
                               schiller@gtv-ip.com




                                 2
         Case 3:13-cv-00297-JAM Document 516 Filed 12/06/19 Page 3 of 3



                                        CERTIFICATION

       I hereby certify that on this 6th day of December, 2019, the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court's electronic filing system. Parties

may access this filing through the Court's CM/ECF system.



                                                         /s/Douglas S. Skalka
                                                      Douglas S. Skalka




                                                 3
